PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No.:  8,541,757
Issue Date:  September 24, 2013
Application No.:  13/585,829
Filed:  August 14, 2012
Attorney Docket No. TRA-002 
:
:                      PETITION DECISION     
:
:







This is a decision on the renewed petition under 37 CFR 1.378(b), filed May 01, 2022, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 7 ½ year maintenance fee by September 24, 2021.  However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to Dale Hall at (571) 272-3586.




/Dale A. Hall/Paralegal Specialist, OPET